[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JUNE 5, 2007
                               No. 06-15696                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                     D. C. Docket No. 98-02659-CV-CC-1

EDWARD L. REASE,


                                                       Plaintiff-Appellant,

                                     versus

AT&T CORPORATION,

                                                       Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                 (June 5. 2007)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     This case comes before us on the district court’s denial of appellant Edward
L. Rease’s motion for reconsideration. Rease, an African American male

proceeding pro se, appeals the district court’s denial of his motion for

reconsideration after the district court granted summary judgment in favor of

Rease’s former employer, AT&T Corp (“AT&T”). Previously, we dismissed

Rease’s appeal in part because his notice of appeal was untimely as to the district

court’s order granting AT&T’s summary judgment motion. We also ordered that

the appeal could proceed as to the district court’s order denying Rease’s motion for

reconsideration.

      Rease argues on appeal that the district court erred by reopening discovery

in his case, and ruling that his supplemental affidavit was a sham affidavit. Rease

then argues that AT&T was not entitled to summary judgment, and addresses the

merits of each of his failure-to-promote claims. Rease argues that the district court

erred in making several conclusions in its order denying his motion for

reconsideration, namely, that (1) his qualifications were based on his own personal

opinion; (2) AT&T employee Cindy Zingarelli had six years of switched

provisioning experience; (3) he relied on unauthenticated documents; and (4)

AT&T employee Larry Ferguson was a manager at the time of his hiring. Rease

then requests that we reverse the district court’s grant of summary judgment in

favor of AT&T. AT&T responds that Rease failed to address the district court’s



                                           2
order denying his motion for reconsideration, so he abandons the only appealable

issue in the case.

      We review a denial of a motion for reconsideration for abuse of discretion.

Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 1113, 1121 (11th Cir. 2004). A

district court abuses its discretion when it makes an error of law. Quintana v.

Jenne, 414 F.3d 1306, 1309 (11th Cir. 2005).

      Federal Rule of Civil Procedure 60(b)(1) allows a party to move a court for

relief from a final judgment due to “mistake, inadvertence, surprise, or excusable

neglect.” An individual appealing a district court's denial of relief under Rule

60(b) “must prove some justification for the relief.” Cavaliere v. Allstate Ins. Co.,

996 F.2d 1111, 1115 (11th Cir. 1993). Additionally, an appellant “cannot prevail

simply because the district court properly could have vacated its order. Instead,

appellant must demonstrate a justification so compelling that the court was

required to vacate its order.” Id. A movant seeking relief under 60(b)(2) based on

newly discovered evidence requires all of the following: (1) the evidence must be

newly discovered since the summary judgment order; (2) the movant must have

exercised due diligence in discovering the new evidence; (3) the evidence cannot

be merely cumulative or impeaching; (4) the evidence must be material; and (5) the

new evidence must be such that it would produce a different outcome in the



                                          3
underlying action. Waddell v. Hendry County Sheriff's Office, 329 F.3d 1300,

1309 (11th Cir. 2003). Additionally, Rule 60(b)(6) allows a court to grant relief

from a judgment for “any other reason justifying relief.” Fed.R.Civ.P. 60(b)(6).

However, “[f]ederal courts grant relief under Rule 60(b)(6) only for extraordinary

circumstances.” Frederick v. Kirby Tankships, Inc., 205 F.3d 1277, 1288 (11th

Cir. 2000).

      We construe pro se pleadings more leniently than formal pleadings drafted

by lawyers. Holifield v. Reno, 115 F.3d 1555, 1561 (11th Cir. 1997). “[T]he law

is by now well settled in this Circuit that a legal claim or argument that has not

been briefed before the court is deemed abandoned and its merits will not be

addressed. The Federal Rules of Appellate Procedure plainly require that an

appellant's brief ‘contain, under appropriate headings and in the order indicated . . .

a statement of the issues presented for review.’” Access Now, Inc. v. Southwest

Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (citation omitted). “Any issue

that an appellant wants [us] to address should be specifically and clearly identified

in the brief.” Id. “Under our case law, a party seeking to raise a claim or issue on

appeal must plainly and prominently so indicate. Otherwise, the issue-even if

properly preserved at trial-will be considered abandoned . . . Our requirement that

those claims an appellant wishes to have considered on appeal be unambiguously



                                           4
demarcated stems from the obvious need to avoid confusion as to the issues that

are in play and those that are not.” Id. (citation omitted). “If an argument is not

fully briefed (let alone not presented at all) to the Circuit Court, evaluating its

merits would be improper both because [an appellant] may control the issues [he

raises] on appeal, and because the appellee would have no opportunity to respond

to it. Indeed, evaluating an issue on the merits that has not been raised in the initial

brief would undermine the very adversarial nature of our appellate system.” Id.

Further, we have deemed an issue waived where a party failed to include

substantive argument and only made passing references to the order appealed from.

Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir. 1989).

      Upon review of the record and the parties’ briefs, we find no reversible

error. Rease has abandoned the only issue on appeal, namely, whether the district

court abused its discretion in denying his motion for reconsideration. While we are

cognizant of the liberal construction afforded pro se briefs, a scrupulous

examination of Rease’s brief reveals no discernable arguments related to the

district court’s decision to deny Rease’s motion for reconsideration. The only

argument heading Rease provides contends that AT&T was not entitled to

summary judgment. Rease does not specifically address, or mention, the district

court’s ultimate ruling on the motion to reconsider, or the standards governing



                                            5
motions to reconsider, but only the standards for summary judgment.

      Rease briefly attacks four of the district court’s factual conclusions in its

order denying his motion for reconsideration. These arguments are not adequate

because they do not relate to newly discovered material evidence that would

produce a different outcome in the underlying action. Nor do these arguments

relate to “extraordinary circumstances” to justify relief under Fed.R.Civ.P.

60(b)(6). Rather, Rease’s claims regarding his qualifications and those of others

are attacks on conclusions the district court made during the summary judgment

process. These claims are passing references to the order denying Rease’s motion

for reconsideration and do not meaningfully address the substance of the district

court’s order. Accordingly, he has abandoned the only issue properly before us,

and we affirm.

      AFFIRMED.




                                           6